DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed 12/22/2021 is acknowledged.  Claims 1-20 are pending.  Claims 8-20 are withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
After a review of the application
“foreign matter detector” is interpreted to include a visual sensor, and equivalents thereof; 
“cleaning device” is interpreted to include a brush, a vibrator, a heater, a solvent applicator, a blower, and equivalents thereof;
 “vibration mechanism” is interpreted to include a push and pull solenoid with fork, or any device that vibrates, and equivalents thereof; and 
“transition detector” is interpreted to include a light sensor, a proximity sensor, a clock, a satellite antenna, a processor, a memory module, a data storage device, a communication path,  and a network interface hardware, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claims 1, 2, 4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0258451 to Thygesen (“Thygesen”) in view of US 2016/0339879 to Hirata et al. (“Hirata”).
Regarding claim 1, Thygesen teaches a system (abstract) comprising: a cleaning device (Fig. 1, ref. 2, incl. ref. 6, para [0027]) coupled to a structure having a wheel (Fig. 1, note ref. 4), adjacent to the wheel, and capable of being moved into and out of contact with the wheel (para [0027]).
Thygesen does not explicitly teach a foreign matter detector coupled to the wheel; a module communicatively coupled to the foreign matter detector and the cleaning device and configured to receive a signal from the foreign matter detector indicative of possible foreign matter present on the wheel; determine, from the signal, that the foreign matter is present on the wheel; and direct the cleaning device to remove the foreign matter from the wheel.  Hirata teaches a wheel teaching system (abstract) including a foreign matter detector (Figs. 8 and 9, ref. 340, para [0114]) arranged adjacent to a wheel and in a driving apparatus (para [0117], and note ref. 15 and 310); a module communicatively (Fig. 9, ref. 320, ijncl. ref. 121, para [0119]) coupled to the foreign matter detector and a cleaning device and configured to receive a signal from the foreign matter detector indicative of possible foreign matter on the wheel (Fig. 13, ref. S406); determine, from the signal, that the foreign matter is present on the wheel (Fig. 13, ref. S407); and direct the cleaning device to remove the foreign matter from the wheel (para [0218] – [0219], Fig. 13, ref. S405).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Thygesen system in view of Hirata wherein it includes a foreign matter detector coupled to the wheel; a module communicatively coupled to the foreign matter detector and the cleaning device and configured to  receive a signal from the foreign matter detector indicative of possible foreign matter present on the wheel; determine, from the signal, 
Regarding claim 2, Thygesen and Hirata disclose a system wherein the signal indicates an amount of foreign matter on the wheel (Hirata, para 0135]) and determining that foreign matter is present on the wheel comprises: determining whether the amount of the foreign matter is greater than a threshold; and directing the cleaning device to clean the wheel in response to the amount of the foreign matter exceeding the threshold (Hirata, para 0135]).
Regarding claim 4, Thygesen and Hirata disclose a system wherein the structure is a wheelchair (Thygesen, para [0027]).  It is noted that the recited wheelchair is not positively claimed and is not understood to be a required structural feature of the claimed system.
Regarding claim 6, Thygesen and Hirata disclose a transition detector (Hirata, Figs. 6 and 9, ref. 222 and 230, para [0095- - [0099]} communicatively coupled to the module, wherein the module is further configured to: receive a transition signal indicative of the wheel approaching a transition from an outdoor environment to an indoor environment; and direct the cleaning device to clean the wheel in response to the transition signal (Hirate, Figs. 7 and 10, para [0058], note Thygesen, para [0002]), .
Regarding claim 7, Thygesen and Hirata disclose a system wherein the module is further configured to direct the cleaning device to clean the wheel until a sensed amount of the foreign matter is below a threshold (Hirata, para 0135]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0258451 to Thygesen (“Thygesen”) in view of US 2016/0339879 to Hirata et al. (“Hirata”) and in further view of US 4,930,176 to Gelman (“Gelman”).
.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0258451 to Thygesen (“Thygesen”) in view of US 2016/0339879 to Hirata et al. (“Hirata”) and in further view of US 6,633,150 to Wallach et al. (“Wallach”).
Regarding claim 5, Thygesen discloses the system as useful for cleaning wheels (Thygesen, para [0001]), but do not explicitly teach the system wherein the structure is a mobile robot system.  Mobile robot systems with wheels were known in the art (see, e.g., Wallach, col. 1, lines 19-23), and the Thygesen/Hirata system appears to be fully capable of being used to clean the wheels of mobile robot systems.  It is noted that neither the wheel nor the robot system are positively claimed and they are not understood to be required structural features of the claimed system.

Response to Arguments
Applicant's arguments filed 12/22/2022 have been fully considered but they are not persuasive.
the references fail to show certain features of applicant’s invention (remarks, page 8, paragraph beginning “However, Thygesen”), it is noted that the features upon which applicant relies (i.e., non-contact cleaning of the wheel) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Present claim 1 requires that the cleaning device be capable of being in a state of non-contact with the wheel.  Note that the Thygesen cleaning device (Fig. 1, ref. 2, incl. ref. 6, para [0027]) is  capable of being moved into and out of contact with the wheel (para [0027]).  Moreover, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714